internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-106149-03 date date legend b date date date date date dollar_figurex dollar_figurey dollar_figurez dear this letter is in response to your ruling_request regarding the tax treatment of attorneys’ fees paid_by b in connection with the settlement of a class action lawsuit specifically you request the following two rulings the attorneys’ fees paid from the settlement fund to class counsel are not includible in the gross_income of the class members no person is required to withhold federal_income_tax from the payments made to the class members from the settlement fund on account of the payment of the attorneys’ fees nor is any person required to issue or file information returns reporting the payment of any portion of the attorneys’ fees as taxable_income to any class member plr-106149-03 facts on date a plaintiff filed a class action lawsuit against b alleging that b had miscalculated the amounts of lump-sum_distributions made to participants and their beneficiaries in violation of the employee_retirement_income_security_act_of_1974 as amended erisa the lawsuit sought recovery_of additional pension benefits from b to be payable to a class of plaintiffs comprised of all participants and their beneficiaries who had received lump-sum_distributions from b at any time after date class members on date the parties entered into a settlement agreement resolving all claims brought in the litigation on that same date the court granted preliminary approval to the terms of the settlement and granted conditional certification of a settlement class comprised of the class members pursuant to rule sec_23 and of the federal rules of civil procedure pursuant to these rules an individual who falls within the definition of a class member automatically becomes a member of the class and is entitled to the benefits of the settlement no class member has a right to exclude himself or herself from the class action lawsuit the settlement agreement created a settlement fund of dollar_figurex funded from the assets of b under the settlement agreement each class member is entitled to receive a base payment of dollar_figurey plus a proportional share of the net settlement fund the net settlement fund is defined as the settlement fund less the total base payments and the amount awarded by the court for attorneys’ fees administrative expenses and costs following the court’s order granting preliminary approval the class counsel sent notice of the terms of the settlement agreement to all class members the notice advised the class members of the terms of the proposed settlement and that the court had set a date for a hearing on the fairness of the proposed settlement the notice further advised that all class members would be bound by the terms of the settlement agreement as finally approved by the court and no class member had the right to be excluded from the lawsuit no individual class member personally entered into a fee agreement with the class counsel on date the court granted final approval of the settlement agreement and awarded the class counsel dollar_figurez from the settlement fund for attorneys’ fees administrative expenses and costs the judgment and final approval of the settlement agreement became a final judgment on date the settlement agreement provided that b shall pay attorneys’ fees directly to the class counsel plr-106149-03 pursuant to the settlement agreement a class member is entitled to participate in the settlement only if the class member is a plan participant and the person is identified by class counsel and the defendant as a confirmed class member or the person meets certain other requirements and is confirmed to be a class member by class counsel and b’s counsel based on a claim submitted by that person by the 90th day following the date of final judgment thus as of the date of final judgment the identity of all the individual class members and the quantification of their claims were not known law sec_61 of the internal_revenue_code provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 situation of revrul_80_364 1980_2_cb_294 concluded that with respect to the settlement of a lawsuit brought by a union against an employer to enforce a collective bargaining agreement a portion of the settlement paid_by the union for attorneys’ fees was a reimbursement for expenses_incurred by the union and not includible in the gross_income of the individual union members sec_3405 provides that the term designated_distribution means any distribution or payment from or under i an employer_deferred_compensation_plan ii an individual_retirement_plan as defined in sec_7701 or iii a commercial_annuity except the portion of a distribution or payment that it is reasonable to believe is not includible in gross_income sec_1_468b-2 of the income_tax regulations generally provides that payments and distributions by a qualified_settlement_fund qsf are subject_to the information reporting requirements of part iii of subchapter_a of chapter of the internal_revenue_code and the withholding requirements of subchapter_a of chapter_3 of subtitle a and subtitle c sec_1_468b-2 provides that a qsf must make a return for or must withhold tax on a distribution to a claimant if one or more transferors would have been required to make a return or withhold tax had that transferor made the distribution directly to the claimant for purposes of sec_6041 if a qsf makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade or plr-106149-03 business sec_6041 provides in part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary sec_6041 provides that every person required to make a return under subsection a shall furnish to each person with respect to whom such a return is required a written_statement the written_statement must show the name address and telephone number of the information contact of the person required to make such return and the aggregate amount of payments to the person required to be shown on the return sec_1_6041-1 explain that persons engaged in trade_or_business includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit including organizations referred to in sec_401 of the code therefore b is a person engaged in trade_or_business within sec_6041 sec_6041 requires the reporting of all compensation or other fixed or determinable gains profits and income the word income as used in sec_6041 is not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income and not the gross amount_paid thus sec_6041 requires the settlement fund to report only those payments includible in the class members' gross_income analysis the attorneys’ fees awarded to class counsel from the settlement fund are not includible in the gross_income of the class members in this class action in which the members do not have any express contractual relationship with class counsel and who were not even identified until after final judgment this conclusion is similar to revrul_80_364 1980_2_cb_294 situation involving the settlement of a lawsuit brought by a union against an employer to enforce a collective bargaining agreement class actions are employed by the judicial system to consolidate in one lawsuit a group of common claims against the same defendent class actions frequently come about as representative litigation in which the claims of a great many similarly interested individuals are pursued by the class representatives under the class action at issue a class member obtains the benefits of the settlement by merely coming within the definition of the class our conclusion that the attorneys’ fees awarded to class counsel are excluded from the gross_income of class members is specific to the facts of this case cf sinyard v commissioner tcmemo_1998_364 aff’d 268_f3d_756 9th cir plr-106149-03 cert_denied sub nom sinyard v rossotti 122_sct_2357 fees awarded under the adea fredrickson v commissioner t c memo aff’d in unpub opinion 9th cir settlement of mandatory tittle vii class action in which class members personally signed settlement agreements providing for compensation of counsel because the attorneys’ fees do not constitute gross_income to the class members the attorneys’ fees are not part of the designated_distribution and thus are not subject_to mandatory withholding under sec_3405 because income under sec_6041 is interpreted to mean only income includible in gross_income under sec_61 the payments of any portion of the attorney fees are not required to be reported as taxable_income to any class member under sec_6041 therefore no person is subject_to the reporting requirements of sec_6041 with respect to such portion of the payments conclusion based on the facts and information submitted and the representations made the following rulings are issued payments made to class counsel from the settlement fund are not includible in the class members’ gross_income under sec_61 because the attorneys’ fees do not constitute gross_income to the class members the attorneys’ fees are not part of the designated_distribution and thus are not subject_to mandatory withholding under sec_3405 thus no person is required to report payments made to class counsel for attorneys’ fees under sec_6041 caveats a copy of this letter must be attached to any income_tax return to which it is relevant plr-106149-03 we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures
